Case 17-01619   Doc 63   Filed 10/27/20 Entered 10/27/20 15:29:30   Desc Main
                           Document     Page 1 of 4
Case 17-01619   Doc 63   Filed 10/27/20 Entered 10/27/20 15:29:30   Desc Main
                           Document     Page 2 of 4
Case 17-01619   Doc 63   Filed 10/27/20 Entered 10/27/20 15:29:30   Desc Main
                           Document     Page 3 of 4
Case 17-01619   Doc 63   Filed 10/27/20 Entered 10/27/20 15:29:30   Desc Main
                           Document     Page 4 of 4
